Citation Nr: 1513361	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for bronchoalveolar cell carcinoma, to include as due to asbestos exposure; and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Fiancé


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for bronchoalveolar cell carcinoma.  

The Veteran testified at a January 2015 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  The record was held open for 60 days following the hearing to permit the Veteran to submit additional evidence, but no submission has been received.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Service connection for bronchoalveolar cell carcinoma was most recently denied in a February 2007 rating decision on the grounds that no new and material evidence had been received; the underlying denial on the merits had found that no nexus between a current disability and service, to include asbestos exposure, was shown.

2.  The Veteran failed to timely perfect an appeal of the February 2007 rating decision, and it became final in February 2008.

3.  Evidence received since February 2007 does not address the unestablished fact of a nexus to service, to include asbestos exposure, and hence raises no reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The February 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening of a previously denied claim of service connection for bronchoalveolar cell carcinoma, to include as due to asbestos exposure, are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A December 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); VAOPGCPREC 6-2014.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has reported, and the evidence of record shows, that he has been in receipt of supplemental income benefits from the Social Security Administration (SSI) since 1995.  Determinations of SSI entitlement do include some determination regarding the extent of physical impairment, but are not concerned with the etiology of such, and the primary focus is on the extent of occupational and earning capacity.  Moreover, the award was made almost a decade before the 2004 discovery and surgery for removal of the lung mass at issue here.  The Board therefore determines that the SSI records are not relevant to the current inquiry, and need not be obtained.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

No VA examination has been afforded the Veteran, or any medical opinion obtained, as that duty does not attach until after reopening of a previously denied claim.  38 C.F.R. § 3.159(c)(4)(iii).

At the Veteran's January 2015 hearing, the undersigned discussed in detail the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating it; the nexus element of service-connection was specifically discussed.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Service connection for bronchoalveolar cell carcinoma was denied in a February 2007 rating decision, as no new and material evidence was received to reopen a previously denied claim.  The Veteran filed a timely notice of disagreement (NOD) in December 2007, and the RO issued a statement of the case (SOC) on May 17, 2008.  The Veteran responded by filing a substantive appeal, which was received on July 28, 2008.  However, perfection of the appeal was required within 60 days of the date of notice of the SOC, as more than one year had passed since the adverse decision being appealed.  38 C.F.R. § 20.302(b).  The deadline for filing was therefore July 16, 2008.  The Veteran's filing was 12 days late; even if the presumed date of postmark, under 38 C.F.R. § 20.305(a) is applied to allow the Veteran five additional days, the filing was still a week late.  Accordingly, the February 2007 decision became final.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

As was discussed with the Veteran at the January 2015 hearing, prior merits determinations had established the likelihood of asbestos exposure in service, as well as the presence of current lung disorders.  The basis of the denials of the merits was therefore the lack of any nexus between service and the current disability.

Since February 2007, the Veteran has reiterated his own belief that his current lung problems are related to asbestos exposure.  These allegations have been previously considered on numerous occasions, and hence are not new.  Additionally, the Veteran is a layperson lacking the specialized knowledge and training necessary to render an etiology opinion regarding cancer.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Veteran stated at his hearing that at some time in the past a VA doctor had told him that pleural thickening, as has been shown several times in the record, was related to asbestos.  See Transcript, p. 8.  The Veteran is competent to report was a medical professional has told him.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  However, this refers to older, already considered evidence that has been previously addressed in prior Board and RO decisions regarding asbestos-related disease.  It is not new.

He has submitted, or VA has obtained on his behalf, updated private and VA treatment records.  Many of these address disabilities, such as tinnitus, allergies, or headaches, that are not relevant to the current appeal.  To the extent they do address lung problems or discuss asbestos, they merely repeat the Veteran's allegations of exposure, describe his complaints, and document radiographically the already established presence of lung changes.  They do not offer any findings, conclusions, or medical opinions regarding the question of a nexus to service.  Further, repetition of allegations in a medical record does not transform them into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The new medical records are not material.

New and material evidence not having been received, reopening of the previously denied claim is not warranted.


ORDER

Reopening of the previously denied claim of service connection for bronchoalveolar cell carcinoma is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


